HAMLIN, Justice.
This is an appeal by the State of Louisiana from a judgment of the trial court which maintained a motion to quash, annulled, quashed, and set aside a bill of information charging the defendant, a public employee on the staff of the East Baton Rouge Parish School Board, with a violation of LSA-R.S. 14:118, “Public Bribery” (the acceptance of $2,400 from an architect interested in the construction of an elementary school), and discharged the defendant from further proceedings in the matter.
Plaintiff reserved a formal bill of exceptions to the trial judge’s ruling. When tendered for his signature, the trial judge refused to sign the bill of exceptions and set forth his reasons in a per curiam, which is the same as his per curiam quoted in Case No. 45,057 this day decided by us, 240 La. 909, 125 So.2d 407 except that he states that the bribe in question is $2,400 in cash.
For the reasons assigned in the case of State v. Smalling, No. 45,057 of the Docket of this Court, 125 So.2d 407, opinion rendered April 25, 1960, the judgment of the trial court is affirmed.
HAMITER and HAWTHORNE, JJ., concur in the decree.
FOURNET, C. J., absent.